Citation Nr: 1012567	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-29 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In April 2009, the Veteran testified 
at a hearing before a Veterans' Law Judge that is no longer 
employed by the Board.  In October 2009, the Board, among 
other things, remanded the appeal for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law requires that a Board member who conducts a hearing 
must participate in the decision on appeal and if he is 
unable to participate in the decision the claimant must be 
afforded an opportunity to have another hearing.  
38 U.S.C.A. § 7107(c) (West 2002).  In this regard, in March 
2010 the Board notified the Veteran that the Veterans Law 
Judge who conducted his April 2009 hearing is no longer in 
the Board's employ and asked if he wanted another hearing.  
Later in March 2010, the Veteran notified the Board that he 
wanted a video hearing.  Accordingly, a remand to schedule 
the requested hearing is required.  See 38 C.F.R. § 20.703 
(2009).

To ensure compliance with due process requirements, this 
appeal is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran for 
a video hearing before a Veterans Law 
Judge.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

